DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Nijssen reference (discussed in greater depth infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Nijssen to satisfy each of Applicant’s pertinent limitations (specifically with regard to the particular claimed configurations of perforations), as such modifications would be likely to render the Nijssen assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recitation of “in an overlapping relationship” is unclear.  Must the “pattern of perforations” specifically overlap both the “image area” and the “information area”, or may the “pattern of perforations”, “image area” and “information area” be stacked atop each other in any non-specific order?  Please review/revise/clarify.
The claim 11 recitation of “the security feature overlaps at least a portion of the overlapping between the image area and information area” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claim 12 recitation of “the document of claims 1 to 11” is unclear, as it allows for a plurality of different documents, some of which conflicting with the further content of claim 12.  Accordingly, exactly which configuration is sought?  Please review/revise/clarify.
The claim 13 recitation of “receiving the secure document” is unclear, as it is unknown exactly from and/or to this “secure document” is to be received.  Exactly what configuration is sought?  Accordingly, please review/revise/clarify.
The entire extent of claim 15 is unclear, as there is no concluding period mark.  Accordingly, please review/revise/clarify.
The claim 18 recitation of “resulting from” is unclear.  Is the claimed “first facial image” supposed to be formed by the claimed “first pattern of perforations”?  Please review/revise/clarify.
Claims 2-10, 14, 16 and 19-21 are rejected as depending (directly or indirectly) from rejected independent claims 1, 13 and 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0176219 to Nijssen et al. (“Nijssen”).
	Regarding claim 1, Nijssen anticipates a secure document (e.g. identity document 10, as shown in fig. 2a and discussed at para. 53), comprising: i) a front side (e.g. upper surface of cover page 13, as shown in fig. 2a); ii) a backside (e.g. lower surface of cover page 13, as shown in fig. 2a) opposite (fig. 2a) the front side (aforementioned upper surface of cover page 13); iii) an image area (e.g. spatial area of cover page 13, as shown in fig. 2a) provided on (fig. 2a) the front side (aforementioned upper surface of cover page 13), the image area (aforementioned spatial area of cover page 13) having (fig. 2a) image content (e.g. image 22); iv) an information area (e.g. spatial area of holder page 12, as shown in fig. 2a) provided on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 will be provided on/atop cover page 13) the front side (aforementioned upper surface of cover page 13), the information area (aforementioned spatial area of holder page 12) having (fig. 2a) informational content (e.g. data 24, and images 19 and 21, as shown in fig. 2a); and v) a security feature (e.g. perforations in image area 20, as discussed at para. 12 and shown in fig. 2a) comprising a pattern of perforations (para. 12 and fig. 2a) provided in an overlapping relationship (fig. 2a) with the image area (aforementioned spatial area of cover page 13) and the information area (aforementioned spatial area of holder page 12) wherein the overlapping relationship binds (fig. 2a) the image content (22) with the informational content (24, 19 and 21).

	Regarding claim 3, Nijssen anticipates the document of claim 2, wherein the pattern of perforations (aforementioned perforations in image area 20) is provided on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 and its perforations thereon will be provided on/atop cover page 13) the front side (aforementioned upper surface of cover page 13).	Regarding claim 4, Nijssen anticipates the document of claim 2, wherein the pattern of perforations (aforementioned perforations in image area 20) is provided on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 and its perforations thereon will be provided on/atop cover page 13) the backside (aforementioned lower surface of cover page 13).
	Regarding claim 5, Nijssen anticipates the document of claim 1, wherein the pattern of perforations (aforementioned perforations in image area 20) is provided at least partially on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 and its perforations thereon will be provided on/atop cover page 13) the front side (aforementioned upper surface of cover page 13) and at least partially on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 and its perforations thereon will be provided on/atop cover page 13) the backside (aforementioned lower surface of cover page 13).
Regarding claim 6, Nijssen anticipates the document of claim 1, wherein the pattern of perforations (aforementioned perforations in image area 20) overlaps (fig. 2a) the image area (aforementioned spatial area of cover page 13) and the information area (aforementioned spatial area of holder page 12) in equal proportions (fig. 2a).
Regarding claim 8, Nijssen anticipates the document of claim 1, wherein the pattern of perforations (aforementioned perforations in image area 20) is based, at least in part, on (fig. 2a) the 
	Regarding claim 9, Nijssen anticipates the document of claim 2, wherein the security feature (aforementioned perforations in image area 20) comprises a mirrored image (fig. 2a) from the image area (aforementioned spatial area of cover page 13).
	Regarding claim 10, Nijssen anticipates the document of claim 1, wherein the image area (aforementioned spatial area of cover page 13) is non-overlapping with respect to (fig. 2a; note when substrate 12 is folded away from cover page 13, a non-overlapping relationship will exist) the information area (aforementioned spatial area of holder page 12).
Regarding claim 11, Nijssen anticipates the document of claim 1, wherein the image area (aforementioned spatial area of cover page 13) is at least partially overlapping with respect to (fig. 2a) the information area (aforementioned spatial area of holder page 12) and the security feature (aforementioned perforations in image area 20) overlaps at least a portion of (fig. 2a) the overlapping between (fig. 2a) the image area (aforementioned spatial area of cover page 13) and information area (aforementioned spatial area of holder page 12).
	Regarding claim 12, Nijssen anticipates the document of claims 1 to 11, wherein the image content (22) is printed (para. 41) onto (fig. 2a) the front side (aforementioned upper surface of cover page 13), the informational content (24, 19 and 21) is printed (para. 41) onto (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 will be provided on/atop cover page 13) the front side (aforementioned upper surface of cover page 13), and the pattern of perforations (aforementioned perforations in image area 20) are laser-engraved (para. 12) on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 and its perforations thereon will be 
	Regarding claim 13, Nijssen anticipates a method of manufacturing (para. 10) a secure document (e.g. identity document 10, as shown in fig. 2a and discussed at para. 53), the method comprising: i) receiving the secure document (10) with a front side (e.g. upper surface of cover page 13, as shown in fig. 2a) and opposing (fig. 2a) back side (e.g. lower surface of cover page 13, as shown in fig. 2a); ii) creating an image area (e.g. spatial area of cover page 13, as shown in fig. 2a) on (fig. 2a) the front side (aforementioned upper surface of cover page 13) of the secure document (10); iii) creating an information area (e.g. spatial area of holder page 12, as shown in fig. 2a) on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 will be provided on/atop the upper surface of cover page 13) the front side (aforementioned upper surface of cover page 13) of the secure document (10); and iv) creating a security feature (e.g. perforations in image area 20, as discussed at para. 12 and shown in fig. 2a) comprising a pattern of perforations (para. 12 and fig. 2a) that overlap at least some of (fig. 2a) the image area (aforementioned spatial area of cover page 13) and overlap at least some of (fig. 2a) the information area (aforementioned spatial area of holder page 12).
	Regarding claim 14, Nijssen anticipates the method of claim 13, wherein the image area (aforementioned spatial area of cover page 13) is created by printing (para. 41) an image (e.g. image 22) 
	Regarding claim 15, Nijssen anticipates the method of claim 13, wherein the security feature (aforementioned perforations in image area 20) is provided on (fig. 2a; note that when identity document 10 is in its closed position, holder page 12 and its constituent perforations thereon will be provided on/atop cover page 13) the back side (aforementioned lower surface of cover page 13) of the secure document (10).
Regarding claim 16, Nijssen anticipates the method of claim 14, wherein the image area (aforementioned spatial area of cover page 13) is adjacent to (fig. 2a), but not overlapping with (fig. 2a; 
	Regarding claim 18, Nijssen anticipates an identification document (e.g. identity document 10, as shown in fig. 2a and discussed at para. 53) comprising: i) a first facial image (e.g. image 21) resulting from (per para. 12, image 21 can be provided via perforations) a first pattern of perforations (e.g. perforations within image 21, as discussed at para. 12 and shown in fig. 2a) formed in (para. 12 and fig. 2a) a substrate (e.g. substrate 12 and adjacent surfaces 13-14, as shown in fig. 2a) of the identification document (10); and ii) first additional information (e.g. background of image area 20, as shown in fig. 2a) corresponding to (fig. 2a) a holder (e.g. holder of identity document 10, as discussed at para. 2) of the identification document (10), the additional information (aforementioned background of image area 20) provided as a second pattern of perforations (e.g. perforations within image area 20, but outside of image 21, as discussed at para. 12 and shown in fig. 2a) formed in (fig. 2a) the substrate (12-14) of the identification document (10).
Regarding claim 19, Nijssen anticipates the identification document of claim 18, wherein the first additional information (background of image area 20) corresponds to (e.g. frames an image of the individual who is the holder of identity document 10) a birthdate (note that a birthday would be a constituent part of the data 24 discussed at para. 54 and shown in figs. 2a) of the holder (aforementioned holder of identity document 10) and at least partially overlaps with (fig. 2a) the first facial image (21) and the identification document (10) further comprises a second facial image (e.g. material 26, containing image 22 therein, as shown in fig. 2a), wherein the first facial image (21), the first additional information (aforementioned background of image area 20), or both the first facial image (21) and the first additional information (aforementioned background of image area 20) at least partially overlaps with (fig. 2) the second facial image (aforementioned material 26, containing image 22 therein).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637